Mr. Justice Gary,
concurring. Section 32, art. 2, of the Constitution of 1868, under which this action arose, provided: “The General' Assembly shall enact such laws as will exempt from attachment and sale, under any mesne or *71final process issued from any court, to the head of any family residing in this State, a homestead in lands, whether held in fee or any lesser estate, not to exceed in value one thousand dollars, with the yearly products thereof; and to every head of a family residing in this State, whether entitled to a homestead exemption in lands or not, personal property not to exceed in value the sum of five hundred dollars: Provided, That in case any woman having a separate estate shall be married to the head of a family who has not of his. own sufficient property to constitute a homestead as hereinbefore provided, said married woman shall be entitled to a like exemption as provided for the head of a family: Provided further, That there shall not be an allowance of more than one thousand dollars worth of real estate and more than five hundred dollars worth of personal property to the husband and wife jointly. * * *”
During the lifetime of Mrs. C. F. Glover’s husband, she and her husband could not have claimed a homestead exemption in more than $1,000 worth of real estate and $500 worth of personal property.' It is, however, contended that when he died, his widow could claim a homestead exemption in his real estate to the amount in value of $1,000, and also a homestead in her separate real estate to the same amount in value, thus aggregating $2,000, as a homestead exemption. This,, in my opinion, would be against the spirit, at least, of the Constitution, and would give to the head of one family two homesteads.
If the framers of the Constitution intended that a woman’ should have a homestead exemption in her separate estate, irrespective of the homestead exemption in her husband’s property, why did they provide that she should not claim this exemption except when the head of a family did not have of his own sufficient to constitute a homestead as provided by the Constitution. Mrs. Glover was not compelled to claim a homestead exemption in her husband’s estate. She had the right to elect whether she would claim it in his estate or her own separate estate, but she was entitled *72to only one homestead exemption. Having elected to claim it in her husband’s estate, she thus deprived herself of the right to claim it in her separate estate. I, therefore, concur in the opinion of Mr. Justice Pope.